DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 02/26/2021 has been entered. Claims 1-26 are cancelled. Claims 27-46 are newly added, are pending in this instant application, are currently under examination, and allowed in this Office Action. 

Priority
This application is a CON of 15/765,558 filed on 04/03/2018, now PAT 10822574, which is a 371 of PCT/US2016/060839 filed on 11/07/2016, which claims benefit of US Provisional Application No. 62/255,217 filed on 11/13/2015.

Allowable Subject Matter
Claims 27, 45, and 46 are allowed. Claims 28-44, depending from claim 27, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The claim 27, directed to a composition comprising an alpha-glucan ether, wherein the glycosidic linkages of the alpha-glucan ether consist of: (i) 25-35% alpha-1,3 glycosidic linkages, (ii) 55-75% alpha-1,6 glycosidic linkages, and (iii) 5-15% alpha-1,3,6 glycosidic linkages, wherein the percent glycosidic linkages are determined by methylation analysis; and wherein the alpha-glucan ether has a degree of substitution (DoS) with at least one organic group that is no higher than 3.0; and claims 45 and 46, directed to a method of using the composition of claim 27, are free of prior art rejection. The closest prior art is cited in the Notice of Allowance mailed on 06/26/2020 in parent Application No. 15/765,558, in which Barnabas et al. (US Patent No. 7,012,053, published on March 14, 2006) disclosed a fabric care composition comprising a fabric care polysaccharide. Said polysaccharides are preferably selected from arabinogalactan or dextran. The fabric care compositions can be in solid (powder, granules, bars, tablets), dimple tablets, liquid, paste, gel, spray, stick or foam forms. An optional but preferred adjunct fabric care agent is selected from the group consisting of oligosaccharides, especially mixtures of oligosaccharides. Suitable adjunct fabric care oligosaccharides include oligosaccharides with a degree of polymerization (DP) of from about 1 to about 15, preferably from about 2 to about 10 and wherein each monomer is selected from isomaltooligosaccharide, hexasaccharides, oligosaccharides from partial hydrolysates of natural polysaccharide sources, and mixtures thereof, and which are linked by 1,2-α, 1,3-α, 1,4-α, and 1,6-α-linkages, and mixtures of these linkages. Preferred oligosaccharides are acyclic and have at least one linkage that is not an α-1,4-glycosidic bond. The composition can contain from about 0.001 % to about 20% of the optional, but preferred oligosaccharide (col. 3, lines 15-17, 29-34, and 50-53; col. 12, lines 21-23 and 36-60; col. 14, lines 51-53). Optional enzymes are useful in the compositions. Preferred enzymes include laundry detergent and/or fabric care applicable enzymes like protease, amylase, lipase, cutinase and/or cellulase (col. 88, lines 35-40). Examples of liquid detergent fabric care compositions: 
    PNG
    media_image1.png
    47
    400
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    47
    400
    media_image1.png
    Greyscale
 (col. 120, lines 65-67; col. 121). Kralj et al. (Microbiology 150:3681-3690, 2004) that strain Lb. reuteri 180 and GTF180 produced a polymer containing large amounts of α-(1→6)-glucosidic linkages and lower amounts of α-(1→3)-linked glucosyl units (most likely a dextran with large amounts of α-(1→3 linkages). Lactobacillus reuteri strains producing glucans thus possess the following general advantages: (i) constitutive GTF enzyme production and (ii) safe GRAS status (page 3688; right col., last 3 lines and Table 4; page 3689, left col., lines 1 to 2; page 3682, right col., para. 2.). Table 4 shows Methylation analysis of the glucans produced from sucrose by GTF enzymes in supernatants of Lactobacillus strains (LB) and by His-tag-purified complete (rec) or N-terminally truncated (tru) GTF enzymes from E. coli:
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The calculated α-(1→3), α-(1→6), and α-(1→3,6) are 29% (= 26/90), 57% (= 51/90), and 14% (= 13/90), respectively, for GTF180 (LB); 34% (= 32/94), 55% (= 52/94), and 11% (= 10/94), respectively, for GTF180 (rec); and 28% (= 26/92), 59% (= 54/92), and 13% (12/92), respectively, for GTF180 (tru). The calculated  Barnabas et al. disclosed nonlimiting examples of these materials include: carboxyl and hydroxymethyl substitutions (e.g., some uronic acid instead of neutral sugar units); amino polysaccharides (amine substitution); cationic quaternized polysaccharides; C1-C18 alkylated polysaccharides; acetylated polysaccharide ethers; polysaccharides having amino acid residues attached (small fragments of glycoprotein); polysaccharides containing silicone moieties (col. 8, lines 9-16). However, the references did not teach or suggest the recitation “the glycosidic linkages of the alpha-glucan ether consist of: (i) 25-35% alpha-1,3 glycosidic linkages, (ii) 55-75% alpha-1,6 glycosidic linkages, and (iii) 5-15% alpha-1,3,6 glycosidic linkages”, required by claims 1, 45, and 46, and limited by the closed transitional phrase “consist of” to exclude other glycosidic linkages and/or percentages, including α-(1,4), α-(1,4,6), 47% α-(1,3), 26% α-(1,6), that were also disclosed by the references. Additional search did not find any art for the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 27-46 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623